ORDER

PER CURIAM.
Claimant, Robert Jones, appeals from the Labor and Industrial Relations Commission’s denial of his claim for compensation from the Second Injury Fund. We affirm.
The Commission’s order denying compensation from the Second Injury Fund is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the award pursuant to Rule 84.16(b).